Citation Nr: 1753233	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  14-02 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an extended temporary total convalescent rating beyond February 28, 2013, for surgery and treatment related to a service-connected back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to September 2000, and from March 2007 to July 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay, however an additional remand is necessary in order to comply with the duty to assist as mandated by 38 U.S.C. § 5103A.

In October 2015, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to obtain any outstanding VA treatment records and to allow the Veteran an additional opportunity to submit or identify any outstanding private medical records dating between March and August 2013.  The AOJ was further instructed to request the Veteran to complete and return VA Form 21-4142 to obtain relevant medical records, to include private medical records the Veteran identified in February 2013.

In November 2015, the VA sent the Veteran a letter requesting he complete and return VA Form 21-4142, Authorization to Disclose Information, and VA Form 21-4142a, General Release for Medical Provider Information, in order to obtain any outstanding treatment records.  The claims file reflects the letter was returned due to an incorrect address.  Thereafter, the RO readjudicated the Veteran's claim in a January 2016 supplemental statement of the case which noted that the Veteran failed to respond to the above November 2015 VA letter.

The Board notes that subsequent communications sent to the Veteran incorporate an address different than the one included in the November 2015 letter.  Additionally, subsequent communications submitted by the Veteran's representative also reflect a different address for the Veteran than the one included in the November 2015 letter.

Consequently, the presumption of regularity that would ordinarily attach to VA's action in mailing the forms has been rebutted, and the Board is unable to conclude that the Veteran ever received the November 2015 request to complete and return VA Forms 21-4142 and 21-4142a.  As such, another Remand is necessary in order to comply with the October 2015 Remand directives.  

The Board additionally notes that the claims file includes a request for medical records from the Social Security Administration (SSA) that was submitted in September 2016.  A SSA data inquiry reflects that the Veteran's claim was denied, however, no documents related to the Veteran's claim have been associated with the claims file.  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  

Currently, it is unclear from the SSA request which disabilities the Veteran claimed disability benefits for.  Therefore, the Board finds that attempts to obtain and associate with the claims file any outstanding SSA records should be made.  Id. at 1323; see also Baker v. West, 11 Vet. App. 163, 169 (1998).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative and confirm that the address provided to VA is correct and current.  If a different address is identified, update VA's records to indicate the current information.  All efforts to confirm the Veteran's current address must be documented in the record.

2. After determining the current address, send the Veteran a notice requesting he complete and return VA Forms 21-4142, Authorization to Disclose Information, and 21-4142a, General Release for Medical Provider Information, in order to obtain any outstanding treatment records.  If, after making reasonable efforts to obtain any outstanding records, the AOJ is unable to secure them, such should be documented in the record and a formal finding of unavailability should be prepared and associated with the claims file.

3. Identify and obtain any outstanding SSA records that are not already associated with the record.  If these records are unavailable, a formal finding of unavailability should be prepared and associated with the claims file.

4. Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






